Citation Nr: 0024057	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-19 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1992 to July 1996 
and from May to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is plausible and all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained.

2.  The veteran's currently manifested tinnitus may not be 
dissociated from his active service.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim; that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded, 
there must be competent evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The report of the veteran's January 1992 service entrance 
examination, and report of medical history completed in 
connection therewith, reflect that he had a tube in his right 
ear at age 15 years.  The examination report does not 
indicate any pertinent abnormality.  A January 1994 service 
medical record reflects that the veteran complained that his 
right ear was stuffed up and ringing.

The veteran was discharged from active service on July 29, 
1996.  He filed his claim with VA on March 18, 1997, and was 
afforded VA examinations in August 1997.

The report of an August 1997 VA general medical examination 
reflects that the veteran reported constant ringing in the 
right ear.  The veteran associated this with noise trauma 
during his active service. The report of an August 1997 VA 
ear examination reflects that the veteran reported being 
exposed to a loud explosion during active service in 1995.  
The diagnoses included constant tinnitus since 1995.

There is competent medical evidence that the veteran 
currently has tinnitus and competent medical evidence 
relating his tinnitus to active service.  Therefore, the 
veteran's claim is well grounded.  With consideration that 
service medical records note the veteran's report of tinnitus 
during active service, the relatively short period of time 
following active service that transpired prior to the 
veteran's filing his claim for tinnitus, and competent 
medical evidence indicating that the veteran currently has 
tinnitus and relating the tinnitus to his active service, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran's currently manifested 
tinnitus is related to his active service.  In resolving all 
doubt in the veteran's behalf, service connection for 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

